AO 2458 (CASDRev. 08/ 14) Judgment in a Petty Criminal Case
                                                                                                                 FILED
                                                                                                                  NO V 0 8 2018
                                        UNITED STATES DISTRICT COUR
                                                                                                           CLERK U S l"llSTR•CT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                               SOUTHERN DISTR1CT OF CALIFORNIA
                                                                                                                                  DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN ACRI
                                   v.                               (For Offenses Committed On or After November 1, 1987)
                  German Lopez-Hernandez
                                                                       Case Number:           18-mj-22060-WVG

                                                                    Robert Llewellyn Swain
                                                                    Defendant ' s Attorney
REGISTRATION NO.                   79760298
D -
The Defendant:

1Z1   pleaded guilty to count(s)         Count 1 of Complaint

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s) :
                                                                                                                       Count
Title & Section                     Nature of Offense                                                                 Number(s)
8 USC 1325                          Improper Entry by an Alien (Misdemeanor)                                               l




      The defendant is sentenced as provided in pages 2 through                2             of this judgment.


D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is    dismissed on the motion of the United States.

      Assessment : $10.00     Waived
IZl


IZl   No fine                  D Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid . If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    November 1 2018
                                                                    Date of Imposition of Sentence



                                                                    HON. WILLIAMV. GALLO
                                                                    UNITED STATES MAGISTRATE JUDGE



                                                                                                                 18-mj-22060-WVG
AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                German Lopez-Hernandez                                                   Judgment - Page 2 of 2
CASE NUMB ER:             l 8-mj-22060-WVG

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons :
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL



                                                                                                    18-mj-22060-WVG
